Title: To Alexander Hamilton from Aaron Ogden, 9 April 1800
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Eliz. Town April 9. 1800
          
          Permit me to remind you, that the supplies of wood for the Brigade at the Cantonment, near the Scotch plains have been made up to the 15th. of the present month, and not farther, the sooner orders may be received, for a farther supply, the greater will be the time, within which I may use endeavours to make contracts for lower sums, than I have been oblidged, from necessity to give.
          I have the honor to be with the utmost respect your mo. Ob. servt.
          
            Aaron Ogden
          
          Major General Alexander Hamilton.
        